Filed 6/22/15 P. v. Young CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E061654

v.                                                                       (Super.Ct.No. FELSS1402300)

KENYATTA YOUNG,                                                          OPINION

         Defendant and Appellant.



         APPEAL from the Superior Court of San Bernardino County. Lorenzo R.

Balderrama, Judge. Dismissed.

         Brent Riggs, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Kamala D. Harris, Attorney General, Gerald Engler, Chief Assistant Attorney

General, Julie L. Garland, Assistant Attorney General, Barry Carlton, Seth Friedman and

Sabrina Y. Lane-Erwin, Deputy Attorneys General, for Plaintiff and Respondent.

         On May 24, 2013, appellant and defendant Kenyatta Young was found to be a

mentally disordered offender (MDO) by the Board of Parole Hearings (BPH) under the

                                                             1
criteria of Penal Code section 2962. Defendant’s petition filed in the San Bernardino

County Superior Court pursuant to Penal Code section 2966, subdivision (b), contesting

the initial determination, was denied and she appealed in case No. E060765. After the

appeal was filed, defendant’s initial commitment was extended for an additional year.

Defendant filed the instant appeal contesting the second commitment on the grounds that

the initial commitment as an MDO was improper. On June 12, 2015, we were notified by

appellate counsel that defendant had been released from involuntary commitment. In our

tentative opinion in case No. E060765, we concluded that since defendant’s involuntary

commitment had expired, her appeal was moot. (Case No. E060765.) We similarly find

defendant’s claims in this appeal are moot and dismiss the appeal.

                                      DISPOSITION

       We dismiss the appeal on the grounds that it has been rendered moot.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS



                                                       MILLER
                                                                                         J.


We concur:


McKINSTER
                      Acting P. J.


KING
                                 J.




                                            2